United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1626
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
David Wayne Forbis,                     *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 21, 2011
                                Filed: October 24, 2011
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Under the terms of a written plea agreement, David Wayne Forbis pleaded
guilty to conspiring to manufacture and distribute methamphetamine, in violation of
21 U.S.C. §§ 841(a)(1), 846. The district court1 sentenced him to 188 months in
prison and 5 years of supervised release. His counsel has filed a brief under Anders
v. California, 386 U.S. 738 (1967), in which he seeks leave to withdraw, and argues
that the district court failed to comply fully with Federal Rule of Criminal Procedure
11, wrongly applied a dangerous-weapon enhancement under the Sentencing

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
Guidelines, and imposed an unreasonable sentence. In a pro se filing Mr. Forbis
seeks appointment of new counsel, and argues that the Guidelines base offense level
of 32 was too high for the amount of drugs described in the plea agreement, that the
presentence report (PSR) improperly included a suppressed statement he made to
police about the location of a pistol, that his prosecution was “prosecutorial
misconduct,” and that his counsel was ineffective.

       We reject the pro se arguments. The parties agreed to a base offense level of
32 at sentencing; the court was permitted to accept as true all unobjected-to factual
information in the PSR, see United States v. Beatty, 9 F.3d 686, 690 (8th Cir. 1993),
and in any event Mr. Forbis testified at sentencing that he possessed the gun; his
assertion of prosecutorial misconduct is conclusory; and we decline to consider his
ineffective-assistance claim on direct appeal, see United States v. Ramirez-
Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006).

        We also reject the arguments counsel raises. The omissions under Rule 11,
which were not raised below, do not amount to plain error. See United States v.
Dominguez Benitez, 542 U.S. 74, 83 (2004). The district court properly applied the
weapon enhancement because, according to uncontested portions of the PSR,
Mr. Forbis possessed at the time of his arrest methamphetamine, items used to
manufacture methamphetamine, live ammunition, and a pistol loaded with blanks;
and the court did not find credible Mr. Forbis’s testimony that he had possessed the
pistol only for the purpose of training a gun-shy hunting dog. See U.S.S.G.
§ 2D1.1(b)(1) (2-level increase if defendant possessed a dangerous weapon) &
comment. (n.3) (“The adjustment should be applied if the weapon was present, unless
it is clearly improbable that the weapon was connected with the offense.”); United
States v. San-Miguel, 634 F.3d 471, 474 (8th Cir. 2011) (evidence that weapon was
found in same location as drugs or drug paraphernalia usually suffices to show
connection between weapon and drug offense; applying weapon enhancement for
possession of unloaded revolver found near ammunition and drugs); United States v.

                                         -2-
Womack, 191 F.3d 879, 885 (8th Cir. 1999) (district court’s credibility determination
is “virtually unreviewable on appeal”). We conclude that the district court committed
no procedural error at sentencing, and we see no indication that the sentence--which
was within the advisory Guidelines range--was unreasonable. See United States v.
Hull, 646 F.3d 583, 588 (8th Cir. 2011) (according presumption of reasonableness to
sentence within advisory Guidelines range); United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc) (describing procedural error).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issue. Accordingly, we affirm the judgment of
the district court, we deny Mr. Forbis’s pending motion, and we grant counsel leave
to withdraw, subject to counsel informing Mr. Forbis about procedures for seeking
rehearing or filing a petition for certiorari.
                        ______________________________




                                         -3-